DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Hays (US 8,427,649 B2).
In claim 1, Hays discloses an imaging system (See title), comprising: a laser (Fig. 14, 12) operable to diverge laser light (Fig. 14, 92, 18, 14, 105) to a surface (Fig. 14, 225); an imaging element (Fig. 14, 24) configured in a bistatic arrangement (See Fig. 14) with respect to the laser, the imaging element being operable to image the laser light returned from the surface (Fig. 14, 24 see arrows); a detector in optical communication with the imaging element (Fig. 14, 46) to generate a digital image of the returned laser light (Column 6 Lines 1-25), wherein the imaging element is configured to provide in-focus imaging of the diverged laser light to the detector (Column 8 Lines 1-20) and a processor (Fig. 4, 66) operable to generate mapping data of the surface from the digital image (Column 5 Lines 10-25).

In claim 3, Hays further discloses wherein: the processor is further operable to provide an intensity mapping of the surface (Fig. 5a).
In claim 4, Hays further discloses an optical element in optical communication with the laser and operable to diverge the laser light from the laser to the surface (Fig. 14, 92).
In claim 5, Hays discloses all for claim 4. Hays further discloses, wherein the optical element comprises a lens that diverges the laser light (Fig. 14, 92); and a slit aperture optic that propagates the diverged laser light substantially in a plane (Fig. 14, 92).
In claim 6, Hays discloses all for claim 4. Hays further discloses, wherein the optical element comprises one or more beam splitters that split a beam of the laser light from the laser into a plurality of beamlets (Fig. 14, 92, Column 15 Lines 1-20).
In claim 8, Hays discloses the laser has a first optical axis lying in a first plane (Fig. 45 examiner considers the direction the laser is going to be said first plane); and the imaging element lies in an imaging plane that nonorthogonally intersects the first plane (Fig. 45, 24, Exmainer considers the imaging elements to be in a plane non-orthogonally intersecting the first).
In claim 9, Hays discloses a mobile platform operable to move the imaging system along the surface, wherein the imaging system is operable to generate a plurality of digital images while the mobile platform is moving along the surface (See Fig. 56, Column 57 Lines 1-61).

In claim 12, Hays discloses wherein the processor is operable to detect wavelengths in the returned laser light (Fig. 11 c and b), and to provide color to the mapping data based on the wavelengths (Fig. 11 c and b examiner notes that light changes colors at different wavelengths).
In claim 13, Hays discloses a filter in optical communication with the imaging element (Fig. 14, 88) and operable to filter wavelengths of the returned laser light resulting from a backscattering process (Column 8 Lines 47-67).
In claim 14, Hays discloses all for claim 13. Hays further discloses, the processor is further operable to determine a material of the surface based on the backscattering process (Column 47 Line 45 – Column 48 Lines 25).
In claim 15, Hays discloses all for claim 13. Hays further discloses, the backscattering process comprises at least one of: Mie scattering; Raleigh scattering; nonlinear scattering; parametric processes; Raman scattering; fluorescence; laser induced breakdown; or a combination thereof (Column 8 Lines 47-67 “Rayleigh scattering”, “Mie scattering”).
In claim 16, Hays discloses wherein the processor is further operable to generate a volumetric image of a volumetric scatterer based on the returned laser light (Column 8 Lines 5-30).
In claim 17, Hays discloses wherein the processor is further operable to determine a flow rate of the volumetric scatterer (Column 59 Lines 58-67).

In claim 19, Hays discloses a method, comprising: diverging laser light (Fig. 14, 12)  to a surface (Fig. 14, 225); imaging the laser light returned from the surface with an imaging element (Fig. 14, 24) configured in a bistatic arrangement with respect to the laser (See Fig. 14); detecting the returned laser light with a detector (Fig. 14, 46), wherein the imaging element is configured to provide in-focus imaging of the diverged laser light to the detector (Column 8 Lines 1-20); generating a digital image of the returned laser light (Column 6 Lines 1-25); and generating mapping data of the surface from the digital image (Column 5 Lines 10-25).
In claim 20, Hays discloses A non-transitory computer readable medium comprising instructions that (Fig. 14 124), when executed by a processor (Fig. 14 66), are operable to direct the processor to: control a laser (Fig. 14, 12) that diverges laser light (Fig. 14, 92, 18, 14, 105) to a surface (Fig. 14, 225); process the laser light returned from the surface (Fig. 14, 24 see arrows), the light being imaged with an imaging element (Fig. 14, 24)  configured in a bistatic arrangement with respect to the laser (See Fig. 14), and being detected by a detector (Fig. 14, 46), wherein the imaging element is configured to provide in-focus imaging of the diverged laser light to the detector (Column 8 Lines 1-20); generate a digital image of the returned laser light (Column 6 Lines 1-25); and generate mapping data of the surface from the digital image (Column 5 Lines 10-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hays.
In claim 7 Hays further discloses wherein the laser comprises a plurality of lasers each laser is operable to generate a beamlet (Column 10 Lines 10-25); 
Hays does not explicitly disclose each laser is operable to generate a beamlet at an acute angle with respect to a next closest beamlet. (Emphasis added)
Hays does teach positioning the sources of light to provide shaping pf the beams of light (Column 51 Lines 30-45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have the beamlet at an acute angle with respect to a next closest beamlet based on the teachings of Hays since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hays in further view of Habeger (US 2016/0214693 A1).
In claim 10 Hays does not explicitly disclose wherein the mobile platform is a submersible vehicle; and the surface is under water.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to wherein the mobile platform is a submersible vehicle; and the surface is under water as taught by Habeger since Hays is designed to be adapted to a multitude of vehicles (Hays Column 57).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhu; Xiang US 9255790	Wide angle bistatic scanning optical ranging sensor; and Dalgleish; Fraser et al. US 8917395 B2 MEMS microdisplay optical imaging and sensor systems for underwater scattering environments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/B.J.B/           Examiner, Art Unit 2865     

/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865
12/7/21